             Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 1 of 14 PageID #: 1
AO 106 (Rev: 06/09)   Application for a Search Warrant

                                                                                                                      FILED
                            UNITED STATES DISTRICT COURT
                                                        for the                                                    MAR -6 2019
                                             Eastern District of Missouri
                                                          )                                                      U S DISTRICT COURT
            In the Matter of the Search of                                                                     EASTERN DISTRICT OF MO
    4439 Cote Brilliante Avenue, St. Louis, Missouri )                                                                ST. LOUIS
63114, (hereinafter "subject location") which is more )           Case No. 4:19 MJ 1076 JMB
fully described as a single-story, single-family )
residential building with red brick exterior with a )
white-framed front door and windows, and a grey- )
shingled roof with a covered concrete front porch and )
a second concrete porch located on the east side of the )
building. The building is located on the north side of )
Cote Brilhante Avenue. The address numbers "4439" )
are visible on the left front door when facing the front )
of the residence.
                                 APPLICATION FOR A SEARCH WARRANT
    I,    William A. Meyers          , a federal law enforcement officer or an attorney for the government request
a searc~ warrant and state under penalty of perjury that I have reason to believe that on the following property:
                          4439 Cote Brilliante Avenue, St. Louis, Missouri 63114 (Exhibit A)
located in the _ _ _ _E==--'A=S'-"T=E=RN~--- District of ------=MI=S-=S-=O'-"URJ==,_____ , there is now concealed
                                                    see attached LIST (Exhibit B).
        The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ,/ evidence of a crime;
               ,/ contraband, fruits of crime, or other items illegally possessed;
               ,/ property designed for use, intended for use, or used in committing a crime;
               pa person to be arrested or a person who is unlawfully restrained.
        The search is related to a violation of:
             Code Section                                                              Offense Description
    Title 21, U.S.C., §§ 846, 84 1(a)(l)                       Conspiracy to possess with     int~nt     to distribute controlled
                                                               substance( s)
        The application is based on these facts:

                  SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE .

                     ./    Continued on the attached sheet.
                     0     Delayed notice of _ _ days (give exact ending date if more than 30 days:                 --~
                                                                                                                               IS
                   requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                             ~cantiSSighature
                                                                      William A. Meyers, Special Agent
                                                                      Federal Bure

Sworn to before me and si

Date:


City and State:        St. Louis MO                                     le John M. Bodenhausen U.S. Ma
                                                                                Printed name and title
                                                                        AUSA:        Jeannette S. Graviss
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 2 of 14 PageID #: 2
                                                                                    FILED
                                                                                 MAR -6 2019
                                                                               U. S. DISTRICT COURT
                                       AFFIDAVIT                             EASTERN DISTRICT OF MO
                                                                                     ST. LOUIS
       1.      I, William A. Meyers, a Special Agent of the Federal Bureau of

Investigation (FBI), United States Department of Justice, and have been employed as such

for twelve years. I am an investigative or law enforcement officer of the United States

within the meaning of Section 2510(7) of Title 18, United States Code, and I am

empowered by law to conduct investigations of and to make arrests for the offenses

enumerated in Title 18, United States Code, Section 2516.

       2.      Prior to becoming a Special Agent with the FBI, I was a police officer with

the Downers Grove (Illinois) Police Department for approximately six years.           I am

currently assigned to a squad responsible for the investigation of drug trafficking, crimes

of violence, and violent street gangs. Through my training and experience, I am familiar

with the debriefing of cooperating witnesses and/or other sources of information and

methods of searching locations where illegal drugs, firearms, instruments of money

laundering, and evidence of other crimes may be found. I have been trained in and have

experience conducting surveillance of drug traffickers. I am also familiar with the methods

used to import illegal drugs and firearms. I have also interviewed persons involved in

violations of federal law pertaining to firearms and drug trafficking.

       3.      Information in this affidavit is based upon my own investigation and that of

several experienced law enforcement investigators with whom I am working.               The

statements contained in this affidavit are based in part on information and written reports

provided by other law enforcement investigators; information gathered from the service of

subpoenas; the result of searches, seizures, and surveillance conducted by FBI, and/or other

law enforcement agencies; telephone toll records and pen register information;



                                             1
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 3 of 14 PageID #: 3




consensually recorded telephone calls; information gathered from cooperating witnesses;

and on my experience and background and the experience and background of other law

enforcement officers.   As part of the investigation described in this affidavit, I have

reviewed public and law enforcement records and talked with or reviewed reports of other

law enforcement investigators.

       4.      This affidavit is in support of an application for a search warrant to search:

       4439 Cote Brilliante Avenue, St. Louis, Missouri 63114, which is more
       fully described as a single-story, single-family residential building with red
       brick exterior with a white-framed front door and windows, and a grey-
       shingled roof with a covered concrete front porch and a second concrete
       porch located on the east side of the building. The building is located on
       the north side of Cote Brilliante Avenue. The address numbers "4439" are
       visible on the left front door when facing the front of the residence. A copy
       of a photograph of said property is attached hereto and marked as, "Exhibit
       A" incorporated herein by reference.

       5.      There is probable cause to believe that this property contains evidence of

violations of Title 21, United States Code, Section 841(a)( l), possession with the intent to

distribute narcotics, and Title 21, United States Code, Section 846, conspiracy to possess

with the intent to distribute narcotics. Because this affidavit is being submitted for the

limited purpose of securing a search warrant for the subject location, it does not contain

all of the information known to investigators. Rather, it contains only those facts that I

believe necessary to establish probable cause to search the subject location.

       6.      Beginning in October, 2018, the FBI began investigating a group of

individuals who were selling phencyclidine (PCP), cocaine base, and fentanyl in and

around the Ville Neighborhood in the City of St. Louis. The subject location is located in

the Ville   eighborhood. While most of the drug sales have been occurring in the 4200




                                             2
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 4 of 14 PageID #: 4




block of Cote Brilliante, investigators believe the subject location has been used to store

 weapons larger quantities of narcotics.


                                Confidential Source Information


        7.      In January, 2019, investigators spoke with a confidential source (CS) who

 advised that he/she was born and raised in St. Louis and grew up in the Ville The CS said

 that he/she has been purchasing PCP from individuals in the 4200 block of Cote Brilliante.

 The CS said that many of the individuals selling PCP in that area are members of the North

 Market Gangsters and that they are responsible for a number of shootings in the area. The

 information provided by the CS has been corroborated by two additional confidential

 sources and by controlled buys that have been conducted on Cote Brilliante in October and

 November of 2018. Additionally, several individuals have been arrested in possession of

 PCP in the 4200-4400 blocks Cote Brilliante during 2018.

        8.      The CS is a convicted felon and has prior arrests for theft, stealing a motor

 vehicle, delivery of a controlled substance, robbery, and trespassing. The information

 provided by the CS has been deemed accurate and reliable. Additionally, the CS is

 receiving financial compensation in exchange for his/her assistance.

        9.      Because the CS grew up in the neighborhood and has been consistently

 purchasing PCP from North Market Gang members, the CS has earned the trust of the

 group. The CS has been able to obtain information regarding acts of violence involving

 the gang and information regarding how the North Market Gangsters members are

 distributing PCP, cocaine base, and fentanyl.

        10.     The CS said that around September or October, 2018, a feud began between

 members of the North Market Gangsters and members of the NL street gang. Since that

                                              3
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 5 of 14 PageID #: 5




 time there have been back and forth shootings between the two groups. In October, 2018,

 investigators placed a pole camera in the 4200 block of Cote Brilliante and a number of

 these shootings have been caught on camera, further corroborating the information

 provided by the CS.

        11.    The CS said that on or about January 25, 2018, a JVL gang member,

 "Hustle" drove onto the 4200 block of Cote Brilliante. He told the CS that he wanted to

 end the conflict between the North Market Gangsters and the NLs. The CS said that North

 Market Gangster member DANIEL MARTIN, exited a residence at 4200 Cote Brilliante

 with an older man and fired several rounds at "Hustle" who sped off in his vehicle.

 DANIEL MARTIN looked at the CS and said, "That's how we do it."

        12.    On January 28, 2019, the CS was inside MARLON MITCHELL'S house at

 4428 Aldine. DEJA SHELTON and "DONNIE BEAM" were also there. They were

 discussing the supply of PCP. MITCHELL said that he was getting supplied by a Puerto

 Rican in Kansas City. The CS believes that MITCHELL then supplied DEJA SHELTON,

 "DONNIE BEAM," and others with PCP.

        12.    On February 11, 2019, the CS was utilized by the FBI's Safe Streets Gang

 Task Force to conduct a controlled purchase of PCP from "DONNIE BEAM".

 Investigators gave the CS $200 in U.S. currency and an audio recording device. The CS

 called "DONNIE BEAM" who directed him to meet him on Dr. Martin Luther King

 A venue near Cora. CS called "DONNIE BEAM" again and "DONNIE BEAM" said he

 was on his way and they could meet near North Market and Billups Avenue.

        13.    An undercover officer (UC) dropped the CS off and the CS walked toward

 North Market Street and Annie Malone Drive. A blue Acura SUV pulled alongside the CS



                                           4
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 6 of 14 PageID #: 6




 and the CS walked up to the driver's window. BERNARD DORRIS was driving and

 DONJA MOORE, "DONNIE BEAM" and DEJA SHELTON were passengers in the SUV.

 The CS reached across DORRIS and handed the money to SHELTON. "DONNIE BEAM"

 handed a small bottle to SHELTON who handed the bottle of PCP to the CS .

        14.     The CS said that on February 20, 2018 he/she was walking near the 4200

 block of Cote Brilliante when a gold Cadillac SUV pulled alongside him/her. TRAMIEN

 MCGREW was inside and showed the CS a clear bottle of liquid that appeared to contain

 approximately five ounces of PCP. MCGREW provided the CS with his cell phone number

 and offered to sell the CS crack cocaine.

        15.     The CS said that on February 23 , 2019, he/she was walking in the 4400

 block of Cote Brilliante Avenue when he/she saw the same blue Acura SUV as was used

 in the controlled buy on February 11, 2019. As the Acura passes, it slowed down, and the

 CS went to talk to the occupants. The CS said that BERNARD DORRIS, was driving the

 SUV, and DEJA SHELTON and MARIO MITCHELL1 (a juvenile member of the North

 Market Gangsters who sells PCP for the group) were passengers. The CS saw at least three

 firearms inside the vehicle. The CS observed BERNARD DORRIS, DEJA SHELTON,

 and MARIO MITCHELL get out of the SUV and enter the subject location. The CS

 believes that the subject location is being used to store firearms and larger quantities of

 PCP.

        16.     On February 27, 2019, the CS was used to conduct a controlled purchase of

 PCP from TRAMIEN MCGREW. The CS called MCGREW at the number MCGREW



 1 On January 26, 2019, MARLON MITCHELL (who supplies PCP to the orth Market
 Gangsters) called the CS. MITCHELL said that MARIO MITCHELL (juvenile) had
 gone out of town to pick up PCP but had returned and that he was five ounces short.
                                             5
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 7 of 14 PageID #: 7




had provided to the CS on February 20, 2019. MCGREW agreed to meet with the CS and

directed him/her to the 4200 block of Cote Brilliante Avenue. The CS was provided with

an audio/video recording device and $100 in U.S. currency to be used to purchase narcotics.

        17.      In anticipation of the purchase of PCP, investigators began surveillance in

the area. Prior to the CS placing the call to MCGREW, investigators observed MCGREW

sitting on the porch of the subject location. MCGREW was wearing rubber gloves.

Individuals involved in the distribution of narcotics often wear gloves in order to protect

 themselves from the drugs and the harsh chemicals often used to cut the drugs.

Investigators observed MCGREW go inside the subject location.

        18.      After the CS placed the call to MCGREW, investigators observed

MCGREW exit the subject location still wearing gloves. MCGREW traveled east from

the subject location to the 4200 block of Cote Brilliante. MCGREW stood outside a

vacant building in the 4200 block of Cote Brilliante.

       19.       An undercover detective drove the CS to the 4200 block of Cote Brillante

and the CS walked west on Cote Brilliante. The CS met with MCGREW and MARQUIS

DAVIS.        The CS watched MCGREW conduct a hand-to-hand transaction with the

occupants of a silver Chrysler 300 sedan that pulled up next to MCGREW. After that

transaction, MCGREW conducted a hand-to-hand transaction with the CS. The CS walked

south on Billups to the undercover detective 's car. The CS provided investigators with a

small clear plastic bottle containing PCP.

       20.       Investigators believe that MCGREW is storing PCP inside the subject

location and that he directed the CS and others to the 4200 block of Cote Brilliante in order

to conceal the fact that the larger quantity of PCP was being stored inside the subject



                                              6
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 8 of 14 PageID #: 8




 location.     The fact that MCGREW was wearing rubber gloves suggests that he was

packaging narcotics inside the subject location prior to conducting the drug transaction

 with the CS.

        21.       Additionally, the CS had seen BERNARD DORRIS, DEJA SHELTON,

and MARIO MITCHELL enter the subject location on February 23, 2019 after seeing

 them in the possession of firearms. BERNARD DORRIS, DEJA SHELTON, "DONNIE

BEAM," and DONJA MOORE delivered PCP to the CS on February 11, 2019. The CS

 said that all of these individuals are involved in the distribution of narcotics in the 4200

block of Cote Brilhante and other locations around the Ville.

        22.       TRAMIE      MCGREW, BERNARD DORRIS, DEJA SHELTO , MARIO

MITCHELL and others involved in an ongoing, continuing drug trafficking conspiracy that

has been occurring over a period of time. I know that, because TRAMIEN MCGREW,

BERNARD DORRIS, DEJA SHELTO , MARIO MITCHELL have been consistently

engaged in the trafficking of narcotics, there is a likelihood they would keep evidence of

their crimes at the subject location. Especially, in light of the fact that TRAMIE

MCGREW was seen entering the subject location just before engaging in a drug

transaction.

        23.       During the course of this investigation, I have learned that larger quantities

of PCP are not maintained in the 4200 block of Cote Brilliante, and that members of the

conspiracy to distribute PCP do not often maintain large quantities on their persons.

TRAMIEN MCGREW's actions on February 27, 2018 are consistent with the storage of

drugs inside the subject location and carrying a smaller quantity of drugs to distribute well

away from the subject location.



                                                7
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 9 of 14 PageID #: 9




        24.        Additionally, I would expect that MCGREW would not keep large sums of

money on his person and that the proceeds from the drug sales would be delivered back to

the subject location. The fact that BERNARD DORRIS, DEJA SHELTON, and MARIO

MITCHELL also entered the subject location four days before the transaction with

MCGREW would suggest that the subject location is being used by multiple members of

the drug trafficking organization.

        25.        I have had extensive experience, as have other members of the investigating

team, in interviewing defendants, witnesses, informants and others who have experience

in the gathering, spending, converting, transporting, distributing and concealing of

proceeds of narcotics trafficking. Based upon my and the investigating team's experience

and our participation in other pending and completed controlled substances and/or financial

investigations involving ongoing, extensive distribution conspiracies involving large

amounts of controlled substances and money, I know the following:

              a. It is common for drug dealers to secrete contraband, proceeds of drug sales,

and records of drug transactions in their residence or other buildings under their control. It

is also common for these records to be maintained over a period of time.

              b.    Drug traffickers frequently keep near at hand, in their residence or other

buildings under their control, paraphernalia for packaging, cutting, weighing and

distributing of drugs. These paraphernalia include, but are not limited to scales, plastic

bags, and cutting agents.

              c.    Drug traffickers maintain books, records, receipts, notes, ledgers, airline

tickets, computer hard drives and disk records, money orders and other papers relating to

the transportation, ordering, sale and distribution of controlled substances. Drug traffickers



                                                 8
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 10 of 14 PageID #: 10




  commonly "front" (provide drugs on consignment) controlled substance(s) to their clients.

  The aforementioned books, records, receipts, notes, ledgers, etc. are maintained where the

  drug traffickers have ready access to them, specifically in their residence or in other

  buildings under their control. It is common for these records to be maintained for a

  substantial period after the transactions have taken place.

              d.   Drug traffickers commonly maintain telephone bills, invoices, packaging,

  cellular batteries and/or charging devices, cancelled checks or receipts for telephone

  purchase/service; cellular and/or landline telephones; digital and/or alphanumeric text

  (two-way) pagers; computers capable of e-mail and/or chat-room communication,

  answenng machines; address and/or telephone books and papers reflecting names,

  addresses, and/or telephone numbers of sources of supply, of customers, and/or evidencing

  association in fact with persons known to traffic in controlled substances or to facilitate

  such trafficking. These records are maintained where drug traffickers have ready access

  to them, specifically, in their residence or in other buildings under their control.

             e.     Drug traffickers take or cause to be taken photographs of them, their

  associates, their property and their product. These traffickers frequently maintain these

 photographs in their residence or other buildings under their control. It is common for

 these photographs to be kept indefinitely, even over the course of years.

             f.    Persons involved in large-scale drug trafficking conceal in their residence

 or other buildings under their control large amounts of currency, precious metals, jewelry,

 and financial instruments, including, but not limited to, stocks and bonds, papers, titles,

 deeds and other documents reflecting ownership of vehicles and property utilized in the




                                                9
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 11 of 14 PageID #: 11




  distribution of controlled substances or which are proceeds from the distribution of

  controlled substances.

             g. When drug traffickers amass large proceeds from the sale of drugs that the

  drug traffickers attempt to legitimize these profits. I know that to accomplish these goals,

  drug traffickers utilize financial institutions, including but not limited to, foreign and

  domestic banks and their attendant services, securities, cashier's checks, money drafts,

  letters of credit, brokerage houses, real estate, shell corporations and business fronts . They

  maintain record of these transactions in their residence or other buildings under their

  control. This evidence is of the type that will remain on the premises for some time after

  the drug transactions have been completed.

             h.    The State of Missouri is not a major distribution point for drugs within the

  United States. It is common for drug traffickers to travel to major distribution centers, such

  as Kansas City, Missouri to purchase drugs and/or to arrange for its distribution elsewhere

  in the United States. After purchasing drugs, these drug traffickers will transport or cause

  to be transported, drugs to the areas in which they will distribute the drugs. The methods

  of transportation include, but are not limited to, commercial airlines, private airlines, rental

  automobiles, private automobiles, and government and contract mail carriers. Records of

  their travel are frequently kept in their residence or other buildings under their control.

              i.   Evidence of occupancy and residence including, but not limited to utility

  and telephone bills, canceled envelopes, rental or lease agreements, and keys, is relevant

  evidence in narcotics prosecutions.




                                                10
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 12 of 14 PageID #: 12




               j . Drug traffickers frequently possess firearms and/or other weapons in their

  residence or other buildings under their control to protect their controlled substance(s)

  and/or currency.

               k. Individuals involved in the transfer of stolen property often keep records

  regarding the title work for such property, parts that are used to conceal the title, records

  regarding the money put into the stolen property and records regarding payment for the

  property or receipts from the sale of the property.

         26.       Based upon the investigation by your affiant and other law enforcement

  officers, I believe that controlled substances, drug proceeds, and/or documents and

  electronic records evidencing participation in drug trafficking will be found at the subject

  location.

         27.         Based on the facts as construed by my training and experience and the

  training and experience of the investigative team, presented in the affidavit set forth, I have

  probable cause to believe that evidence as set forth in Exhibit B, the attached list, of the

  drug trafficking organization is contained within the subject location.




                                                         WilliamM~s
                                                         Special Agent
                                                         Federal Bureau of Investigation




                                                                                  SEN
                                                          nited States Magistrate Judge
                                                         Eastern District of Missouri


                                                11
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 13 of 14 PageID #: 13




 4439 Cote Brilliante Avenue, St. Louis, MO 63113




                                          12
Case: 4:19-mj-01076-JMB Doc. #: 1 Filed: 03/06/19 Page: 14 of 14 PageID #: 14




 Exhibit B

 1.    Controlled Substances;

 2.    Paraphernalia for packaging, cutting, weighing and distributing controlled
       substances, including, but not limited to, scales, baggies and spoons; and

 3.    Books, records, receipts, notes, ledgers, computer hard-drives and disk records, and
       other papers relating to the transportation, ordering, purchasing and distribution of
       controlled substances and/or firearms;

 4.    Telephone bills, invoices, packaging, cellular batteries and/or charging devices,
       cancelled checks or receipts for telephone purchase/service; cellular and/or landline
       telephones; digital and/or alphanumeric text (two-way) pagers; computers capable
       of e-mail and/or chat-room communication, answering machines; address and/or
       telephone books and papers reflecting names, addresses, and/or telephone numbers
       of sources of supply, of customers, and/or evidencing association with persons
       known to traffic in controlled substances or to facilitate such trafficking.

 5.    Photographs, in particular photographs of co-conspirators, of assets, and/or of
       controlled substances.

 6.    United States Currency, precious metals, jewelry, and financial instruments,
       including, but not limited to, stocks and bonds, papers, titles, deeds and other
       documents reflecting ownership of vehicles and property utilized in the distribution
       of controlled substances or which are proceeds from the distribution of controlled
       substances;

 7-    Books, records, receipts, pay stubs, employment records, bank statements and
       records, money drafts, letters of credit, money order and cashier's checks receipts,
       passbooks, bank checks and other items evidencing the obtaining, secreting,
       transfer and/or concealment of assets and the obtaining, secreting, transfer,
       concealment and/or expenditure of money;

 8.    Papers, tickets, notes, schedules, receipts and other items relating to travel,
       including, but not limited to, travel to and from St. Louis, Missouri and elsewhere

 9.    Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or
       premises described above, including, but not limited to, utility and telephone bills,
       cancelled envelopes, rental or lease agreements and keys;

 10.   Firearms and/or weapons.




                                            13
